DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Responsive to communication filed on 25 July 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-7, 9-14, and 16-20 is/are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.

Regarding claim(s) 2, it/they contain a reference to “instantiates the VNF many times.” Reference to “many" is vague; therefore, the metes and bounds of the claims cannot be determined. Claim(s) 3-7, 9-14, and 16-20 contain similar recitations; therefore, they are rejected for the same reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (MPEP 2106.04 II. A. 1): Independent claims 1 recite(s) determining a type of deployment and inferring parameters needed to deploy a VNF.  This limitation recites an abstract idea because the determining and inferring, under its broadest reasonable interpretation, covers performances of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim elements precludes the step from practically being performed in the mind.  For example, "determining" and “inferring” in the context of this claim encompasses a human operator mentally determining a type of VNF deployment and inferring parameters needed to deploy the VNF.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Step 2A Prong 2 (MPEP 2106.04 II. A. 2): This judicial exception is not integrated into a practical application.  In particular, the claim additionally recites receiving a request, obtaining input, and adding parameters to the user parameters.  This additional element does not integrate the abstract idea into a practical application because it amounts to insignificant extra-solution activity of mere data gathering or transmitting (See MPEP 2106.04(d) and 2106.05(g)).  Accordingly, the recited abstract idea is not integrated into a practical application.
Step 2B (MPEP 2106.05):  Similarly, the receiving a request, obtaining input, and adding parameters to the user parameters do not amount to significantly more than the judicial exception because they amount to mere extra solution activity of data gathering (See MPEP 2106.05(g)).  For example, obtaining information about transactions using the internet to verify credit card transactions was found to be mere data gathering which amounted to insignificant extra-solution activity (CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)).  Further, consulting and updating an activity log was found to be insignificant extra-solution activity (Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754).
Here, the receiving a request, obtaining input, and adding parameters corresponds to the obtaining data and updating activity logs in CyberSource and Ultramercial.  Therefore, the claims do not recite additional limitations that amount to significantly more than an abstract idea.
Accordingly, since the independent claims recite an abstract idea (Step 2A Prong 1), do not integrate the recited abstract idea into a practical application (Step 2A Prong 2), and do not recite additional elements that amount to significantly more than an abstract idea (Step 2B), the claims are directed toward a judicial exception (non-statutory subject matter).  Therefore, the independent claims are rejected under 35 USC 101. 
Regarding claim 2, it is directed toward the deployment instantiate a VNF many times; however, this doesn’t not integrate any of the abstract ideas into a practical application, because the claim is not limited to actually performing a VNF deployment.  Further, it does not amount to significantly more than an abstract idea because they amount to insignificant extra-solution activity.  Accordingly, it is rejected as being directed to an abstract idea without significantly more.
Regarding claim 3, it is directed toward stored data referring to a VNF-specific constant property. This merely characterizes the type of data in the stored data, which corresponds to data recorded in activity logs as considered in CyberSource and Ultramercial.  Therefore, the claim do not recite additional limitations that amount to significantly more than an abstract idea.
Regarding claim 4, it further refines the stored data and merely characterizes the type of data in the stored data, which corresponds to data recorded in activity logs as considered in CyberSource and Ultramercial.  Therefore, the claim do not recite additional limitations that amount to significantly more than an abstract idea.
Regarding claim 5, it further refines the method of adding inferred parameters, which is capable of being performed in the human mind, since a human operator could view data and recognize a pattern.  Therefore, the claim is directed toward an abstract idea.
Regarding claim 6, it further refines what type of deployment is determined, which can be performed in the human mind by a human operator determining a type of deployment is one that instantiates a virtual deployment unit.  Therefore, the claim is directed toward an abstract idea.
Regarding claim 7, it further refines the stored data and merely characterizes the type of data in the stored data, which corresponds to data recorded in activity logs as considered in CyberSource and Ultramercial.  Therefore, the claim do not recite additional limitations that amount to significantly more than an abstract idea.
Claim(s) 8-20 correspond(s) to claim(s) 1-7, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6, 8-11, 13, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0280920).

Regarding claim 1, Wang et al. teaches: A method for deploying a virtual network function (VNF), the method comprising: 
receiving a request to instantiate a VNF in a network virtualization infrastructure; obtaining input from a user providing parameters needed for performing the instantiation of the VNF (¶ 38, “system 200 may include an input/output device that receives an input specifying a function for a VNF or other parameter input defining a VNF function at 283. Receiving the parameter input 283 prompts the system to perform operations to build a VNF, generally indicated at 285”); 
determining a type of deployment for the VNF (¶ 24, “VNFs 102 may include other types of VNFs including but not limited to security, routing, wide area network (WAN) optimization and others within a service providers virtual network offerings”), including determining a number of instances of the VNFs to be deployed and a number of virtual infrastructure managers (VIMs) that will be instructed to deploy resources needed by the VNF (¶ 2, “To provide a service, a set of VNFs may be instantiated on the general purpose hardware. Each VNF may require one or more virtual machines (VMs) to be instantiated. In turn, VMs may require various resources, such as memory, virtual computer processing units (vCPUs), network interfaces or network interface cards (NICs), and servers”); and 
adding parameters inferred from the type of deployment to the user parameters to complete parameters needed to deploy the VNF (¶ 31, “Through the process of composing a VNF, system 200 extracts VNF parameters using an inference engine 220 and generates configuration files/scripts to form a virtual network function template, described more completely below”), wherein the parameters are inferred based on stored data regarding previous instantiations of the VNF (¶ 35, “Packet processing graph may include at least one of a 1) protocols (IP level information. Mac information, routing table etc.); 2) packet processing details (hardware, software requirements); 3) dependencies; and 4) metrics/logs. Inference engine 220 parses the function information contained in packet processing graph to extract parameters used to create a virtual network function template 216 to allow a VNF to interact with the platform, as described more completely below”).
Wang et al. does not expressly teach receiving a request to instantiate a VNF network; however, a person having ordinary skill would have found this obvious in view of Wang disclosing receiving an input specifying a function for a VNF (¶ 38).  Effectively, in Wang et al., a user transmits data via and input/output device to inform the VNF deployment system of a function desired to be implemented (Id.).  Receiving a request for a VNF is inherent or obvious in view of receiving an input to implement a VNF. 

Regarding claim 2, Wang et al. teaches: the type of deployment is one that instantiates the VNF many times in the VIM (¶ 3, “As next generation infrastructure is implemented, thousands of VNFs will be deployed increasing the need for automated VNF deployment and management”).

Regarding claim 3, Wang et al. teaches: stored data for each VNF refers to a VNF-specific constant property (¶ 4, “After the VNF is created, operators also need to configure the basic networking parameters such as IP address and gateway”).

Regarding claim 4, Wang et al. teaches: the constant property is a directory name system (DNS) server (¶ 48, “Different external networks 406 can be distinguished from each other by a respective network identifier, e.g., a label according to DNS naming conventions describing an access point to the PDN”), a network time protocol (NTP) server or an element management system (EMS) IP address.

Regarding claim 6, Wang et al. teaches: the type of deployment is one that instantiates a virtual deployment unit that describes the resources needed by the VNF, many times in the VNF (¶ 24, “Each VNF 102 may have a VNF type that indicates its functionality or role. For example, FIG. 1A illustrates a gateway VNF 102a and a policy and charging rules function (PCRF) VNF 102b. Additionally or alternatively, VNFs 102 may include other types of VNFs including but not limited to security, routing, wide area network (WAN) optimization and others within a service providers virtual network offerings”).
	
Claim(s) 8-11, 13, 15-17, and 19 correspond(s) to claim(s) 1-4 and 6, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 5, 7, 12, 14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., as applied above, and further in view of Guim Bernat et al. (US 2021/0144517).

Regarding claim 5, Wang et al. do not teach, however, Guim Bernat et al. teaches: the stored data for each VNF has a pattern and adding parameters includes adding a parameter based on the pattern (¶ 935, “The network security analytics and monitoring models can be used to detect patterns/anomalies on selected traffic (e.g., using unsupervised learning), and automatically adapt platform resources for flow patterns using a reinforcement method (e.g., MDP, Q-Learning) or a pre-configured reward function. The corrective actions normally performed by analytics systems/management system and netconf (or similar tools) may be dynamically carried out by the AI/ML models based on a preconfigured policy which selects what actions can be taken on the platform, based on each learning model layer (L3-L7), VNF type, interface type, and the like”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the stored data for each VNF has a pattern and adding parameters includes adding a parameter based on the pattern, as taught by Guim Bernat et al., in the same way to the method, as taught by Wang et al.. Both inventions are in the field of managing VNFs, and combining them would have predictably resulted in “management of resources (e.g., controlling and orchestrating hardware, acceleration, network, processing resource usage), security (e.g., secure execution and communication, isolation, conflicts), and service management (e.g., orchestration, connectivity, workload coordination), in edge computing deployments”, as indicated by Guim Bernat et al. (abstract).

Regarding claim 7, Wang et al. do not teach, however, Guim Bernat et al. teaches: the stored data for each virtual deployment unit has a pattern and adding parameters includes adding a parameter based on the pattern  (¶ 935, “The network security analytics and monitoring models can be used to detect patterns/anomalies on selected traffic (e.g., using unsupervised learning), and automatically adapt platform resources for flow patterns using a reinforcement method (e.g., MDP, Q-Learning) or a pre-configured reward function. The corrective actions normally performed by analytics systems/management system and netconf (or similar tools) may be dynamically carried out by the AI/ML models based on a preconfigured policy which selects what actions can be taken on the platform, based on each learning model layer (L3-L7), VNF type, interface type, and the like”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the stored data for each virtual deployment unit has a pattern and adding parameters includes adding a parameter based on the pattern, as taught by Guim Bernat et al., in the same way to the method, as taught by Wang et al.. Both inventions are in the field of managing VNFs, and combining them would have predictably resulted in “management of resources (e.g., controlling and orchestrating hardware, acceleration, network, processing resource usage), security (e.g., secure execution and communication, isolation, conflicts), and service management (e.g., orchestration, connectivity, workload coordination), in edge computing deployments”, as indicated by Guim Bernat et al. (abstract).

Claim(s) 12, 14, 18, and 20 correspond(s) to claim(s) 5 and 7, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199